Case 2:16-cv-00154-JNP Document 202-1 Filed 03/01/21 PageID.5968 Page 1 of 10




                     EXHIBIT A
Case 2:16-cv-00154-JNP  Document 202-1
     Case 2:16-cv-00154-JNP-BCW        Filed198
                                  Document   03/01/21  PageID.5969
                                                 Filed 02/20/18 PagePage
                                                                     1 of 92 of 10




Jesse C. Trentadue (#4961)
Carl F. Huefner (#1566)
Britton R. Butterfield (#13158)
SUITTER AXLAND, PLLC
8 East Broadway, Suite 200
Salt Lake City, UT 84111
Telephone: (801) 532-7300
Facsimile: (801) 532-7355
jesse32@sautah.com
chuefner@sautah.com
bbutterfield@sautah.com

Attorneys for Defendants

John Mejia (Bar No. 13965)                      Maya Kane
Leah Farrell (Bar No. 13696)                    835 East Second Avenue, Suite 123
American Civil Liberties Union of Utah          Durango, Colorado 81301
355 North 300 West                              T: (970) 946-5419
Salt Lake City, UT 84103                        Mayakanelaw@gmail.com
T: (801) 521-9862
jmejia@acluutah.org
lfarrell@acluutah.org

M. Laughlin McDonald                            William A. Rudnick
American Civil Liberties Union Foundation       DLA Piper LLP (US)
2700 International Tower                        444 West Lake Street, Suite 900
229 Peachtree Street, NE                        Chicago, IL 60606
Atlanta, GA 30303                               T: (312) 368-4000
T: (404) 500-1235                               william.rudnick@dlapiper.com
lmcdonald@aclu.org

Ezra D. Rosenberg                               Raymond M. Williams
Arusha Gordon                                   DLA Piper LLP (US)
Lawyers’ Committee for Civil Rights Under Law   One Liberty Place
1401 New York Ave., Suite 400                   1650 Market Street, Suite 4900
Washington, D.C. 20005                          Philadelphia, PA 19103
T: (202) 662-8600                               T: (215) 656-3300
erosenberg@lawyerscommittee.org                 raymond.williams@dlapiper.com
agordon@lawyerscommittee.org


Attorneys for Plaintiffs


                                            1
Case 2:16-cv-00154-JNP  Document 202-1
     Case 2:16-cv-00154-JNP-BCW        Filed198
                                  Document   03/01/21  PageID.5970
                                                 Filed 02/20/18 PagePage
                                                                     2 of 93 of 10




                            UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION
                                                     :
  NAVAJO NATION HUMAN RIGHTS                         :
  COMMISSION; PEGGY PHILLIPS; MARK                   :
  MARYBOY; WILFRED JONES; TERRY                      :
  WHITEHAT; BETTY BILLIE FARLEY;                     :
  WILLIE SKOW; and MABEL SKOW,                       :   JOINT STIPULATED SETTLEMENT
                                                     :                and
                 Plaintiffs,                         :         MOTION TO DISMISS
                                                     :
    v.                                               :         Case No. 2:16-cv-00154 JNP
                                                     :
  SAN JUAN COUNTY; JOHN DAVID                        :             Judge Jill N. Parrish
  NIELSON, in his official capacity as San Juan      :
  County Clerk; and PHIL LYMAN, BRUCE                :
  ADAMS, and REBECCA BENALLY, in their               :      Magistrate Judge Brooke C. Wells
  official capacities as San Juan County             :
  Commissioners,                                     :
                                                     :
                 Defendants.                         :
                                                     :

         By and through their respective counsel, Plaintiffs and Defendants hereby advise the

Court that a settlement has been concluded with respect to this case, and that the terms of that

settlement are as follows:

         A.     Polling Places and Early In-Person Voter Assistance Offices

         The Clerk Auditor shall:

         1.     Continue through the 2020 election to open three primary and general Election

Day polling places located on or close to the Navajo Nation.

                a.     The locations of the three polling places shall be at Montezuma
                       Creek, Navajo Mountain, and Oljato, Utah.

                b.     In the future and upon agreement of the parties, the locations of the three
                       polling places may be changed. If so, then the parties will attempt to locate


                                                 2
Case 2:16-cv-00154-JNP  Document 202-1
     Case 2:16-cv-00154-JNP-BCW        Filed198
                                  Document   03/01/21  PageID.5971
                                                 Filed 02/20/18 PagePage
                                                                     3 of 94 of 10




                       polling places at Navajo Nation polling places when state, federal, and
                       County elections fall on the same day as Navajo Nation elections.

       2.      Open satellite offices at Aneth, Bluff, and Montezuma Creek, Utah for in-person

voter assistance during the 28 days (four weeks) preceding each primary and general election.

To the extent possible, these satellite offices should be located at the same locations as the

polling locations used for Election Day voting. In-person voter assistance shall include voter

registration, assistance with the ballot including language assistance, the ability to submit a

completed ballot into a locked ballot box, the ability to request a replacement ballot if necessary

and, if it is adopted by the Clerk Auditor, early in-person voting.

               a.      Each location will be open from 10 a.m. to 3 p.m., for one day per week in
                       the four weeks preceding each election.

               b.      The locations will be staffed by a County employee trained on election
                       procedures and a Navajo interpreter who, if qualified as described below,
                       can also be the San Juan County Navajo Liaison.

               c.      Completion of proper registration forms or early in-person voting at each
                       site shall be deemed the equivalent to filing them with the County Clerk
                       Auditor’s office for purposes of the deadline on which registration
                       closes.

       B.      Navajo Liaison Duties and Language Assistance

       San Juan County and the Clerk Auditor shall:

       3.      Continue to employ a Navajo Liaison during the six-month period leading up to

any election who shall focus his or her efforts upon educating Navajo voters about voting-related

issues such as: voter registration (which under current law ends one-week prior to the election so

that those persons registering inside of a week of an upcoming election would be registering for

the next election); polling locations and hours of operation; voter registration instructions and




                                                  3
Case 2:16-cv-00154-JNP  Document 202-1
     Case 2:16-cv-00154-JNP-BCW        Filed198
                                  Document   03/01/21  PageID.5972
                                                 Filed 02/20/18 PagePage
                                                                     4 of 95 of 10




deadlines; filing requirements for local offices and deadlines; ballots; mail-in ballots including

instructions and deadlines; and early-voting information.

                 a.     If the Navajo Liaison position becomes vacant, San Juan County will
                        notify the Navajo Utah Commission, Navajo Nation Human Rights
                        Commission and the Chapter Presidents of the vacancy so that they can
                        encourage members to apply for the position.

                 b.     If necessary, employ a certified Navajo language interpreter to, among
                        other things, assist the Navajo Liaison with ensuring appropriate
                        interpretation of election-related materials. It is further understood and
                        agreed that a certified Navajo interpreter is not required if the Navajo
                        Liaison becomes so certified and takes any required refresher courses.
                        Towards this end, Plaintiffs will provide the Clerk Auditor with the
                        names of persons, schools and/or other programs at which this language
                        certification and refresher programs are offered.

        4.       Ensure that each Election Day polling place and each early voting location

(satellite office) has at least one individual designated and qualified to provide Navajo

language assistance.

        5.       Beginning 30 days prior to every primary and general election, place a timely

radio ad in the Navajo language providing election-related information on KNDN Radio 960

AM, which ads will air twice weekly during the station’s 12:30 p.m. to 1:00 p.m. free public

announcement period, and more often if the station permits.

        6.       Ensure the Navajo Liaison and any Navajo interpreters comply with all duties

listed herein.

        7.       Appropriate the Navajo Liaison and any interpreters adequate funding to cover

the duties listed herein.

        8.       Establish a training program for poll officials and all other County officials

involved in the electoral process with respect to the Voting Rights Act, voting requirements,


                                                   4
Case 2:16-cv-00154-JNP  Document 202-1
     Case 2:16-cv-00154-JNP-BCW        Filed198
                                  Document   03/01/21  PageID.5973
                                                 Filed 02/20/18 PagePage
                                                                     5 of 96 of 10




registration requirements and all other relevant voting procedures with an emphasis on how to

render effective assistance to Navajo voters.

        C.      The Navajo Interpreter

        9.      The Navajo Nation Human Rights Commission shall obtain from the Navajo Utah

Commission and Navajo Nation Election Administration the names of individuals whom the

Navajo Utah Commission and Navajo Nation Election Administration consider to be competent

Navajo interpreters and provide those names to the Clerk Auditor who, subject to verification of

their qualifications and the compensation demanded, will endeavor to select or hire Navajo

interpreters from that list.

        10.     Subject to the limitations placed upon the dissemination of election related

materials by federal and state law, those persons hired as a Navajo interpreter shall translate from

English into Navajo the following information: polling locations and hours of operation; voter

registration instructions and deadlines; filing requirements for local offices and deadlines;

ballots; mail-in ballots instructions and deadlines; and early-voting information. These

translations shall be provided in audio form with that audiotape being placed on San Juan

County’s website and copies will also be provided by the Clerk Auditor to each Navajo Utah

Chapter House, Navajo Utah Commission, the Navajo Nation Human Rights Commission, and

the Navajo Nation Election Administration.

        11.     Within four business days of receipt of the audiotapes referenced in paragraph 10

above, the Navajo Utah Chapter Houses, Navajo Utah Commission, Navajo Nation Human

Rights Commission and/or Navajo Nation Election Administration will notify the Clerk Auditor

as to any inaccuracies or lack of clarity in the translations. If no requests to correct or clarify the


                                                   5
Case 2:16-cv-00154-JNP  Document 202-1
     Case 2:16-cv-00154-JNP-BCW        Filed198
                                  Document   03/01/21  PageID.5974
                                                 Filed 02/20/18 PagePage
                                                                     6 of 97 of 10




audiotapes is received from these recipients, the Clerk Auditor shall proceed with distributing

and/or publishing the recordings in accordance with paragraphs 5, 10, 12, and 13 herein.

        12.     The Navajo interpreter shall, once the ballot is available, record in the Navajo

language an audiotape describing the ballot which recording shall be placed on San Juan

County’s website, with copies distributed to the Navajo Utah Commission, Navajo Nation

Election Administration, each Utah Navajo Chapter in the State of Utah and made available at

polling places on Election Days and at any early voting locations.

        13.     The Navajo interpreter shall record radio ads in the Navajo language regarding

voter registration, polling locations and hours of operation, voter registration instructions and

deadlines, filing requirements and filing deadlines for local offices, ballots, instructions and

deadlines for mail-in ballots, and/or early-voting information, which ads shall be aired on KNDN

in accordance with paragraph 5 above.

        D.      Publication and Notification

        The Clerk Auditor shall:

        14.     Oversee publication of all registration deadlines, notification of the establishment

of all satellite registration offices and polling locations, and notification of all other relevant

election-related deadlines, including candidate filing deadlines:

                a.      At least twice a week during the 30-day period preceding each
                        election registration deadline and each Election Day on KNDN as
                        described in paragraph 5 above.

                b.      At least three times during the 30-day period prior to each election-
                        related deadline, publish this information in the Navajo Times and
                        San Juan Record.




                                                   6
Case 2:16-cv-00154-JNP  Document 202-1
     Case 2:16-cv-00154-JNP-BCW        Filed198
                                  Document   03/01/21  PageID.5975
                                                 Filed 02/20/18 PagePage
                                                                     7 of 98 of 10




               c.      Create a flyer in English containing the same information as the
                       newspaper ads and provide a copy of that flyer to all Navajo Chapter
                       Houses located in the State of Utah.

               d.      In English, publish on San Juan County’s website, Facebook, and
                       other social media the County uses in the 60 days prior to the
                       election.

               e.      With respect to Navajo Chapter House meetings on the Utah portion of the
                       Navajo Nation, prior to each election announce in person or by audio
                       recording at least one time election-related deadlines.

       15.     Prior to each election, arrange for the Navajo Liaison and, if necessary, an

interpreter to attend Navajo Chapter House meetings on the Utah portion of the Navajo Nation a

minimum of three times for each Chapter to educate voters about: voter registration, polling

locations and hours of operation, voter registration instructions and deadlines, filing

requirements and filing deadlines for local offices, ballots, instructions and deadlines for mail-in

ballots, and/or early-voting information.

       E.      Data Collection

       16      The Clerk Auditor shall keep track of and maintain written records until the 2020

election of the following information for each polling place and in-person voter assistance office

(satellite office), including Monticello:

               a.      The County employees present and the date, time, and duration of same;

               b.      The number of people who utilize each service, by service;

               c.      The date, time, and duration each person spends utilizing each service;

               d.      For each person who utilizes a service, whether they are Navajo or not;
                       and

               e.      The number of persons who voted in-person at the four polling locations.




                                                 7
Case 2:16-cv-00154-JNP  Document 202-1
     Case 2:16-cv-00154-JNP-BCW        Filed198
                                  Document   03/01/21  PageID.5976
                                                 Filed 02/20/18 PagePage
                                                                     8 of 99 of 10




       13.     Plaintiffs will provide the Clerk Auditor with forms on which this data is to be

recorded and reported. The Clerk Auditor shall provide Plaintiffs’ counsel with copies of these

reports on a quarterly basis.

       F.      Applicable Time Period and Review

       14.     The procedures and services detailed above shall be in place through at least the

2020 general election, at which time the parties agree to meet, in good faith, through designated

representatives within 60 days to review data collected and to determine if procedures should be

altered or services reduced, increased, or held the same.

       15.     The District Court shall retain jurisdiction over this Settlement Agreement which

shall be in effect through the 2020 election. If the parties cannot agree on whether any term of

this Settlement Agreement shall be continued, altered, reduced, or increased they shall submit

their dispute to the Court for resolution.

       G.      Attorneys’ Fees

       16.     The parties shall each bear their own costs and attorneys’ fees.

       H.      No Admission of Liability

       17.     It is further stipulated, understood, and agreed that this settlement is a

compromise of a disputed claim and, therefore, is not to be considered or construed as an

admission of liability on the part of San Juan County.

       I.      Warranty

       18.     The undersigned counsel warrant and represent that they are each authorized to

execute this Stipulated Settlement Agreement on behalf of their respective clients who shall be

bound hereby as though having signed this Agreement themselves.


                                                  8
Case 2:16-cv-00154-JNP  Document 202-1
      Case 2:16-cv-00154-JNP-BCW       Filed 198
                                  Document   03/01/21
                                                  Filed PageID.5977
                                                        02/20/18 PagePage
                                                                      9 of 10
                                                                           9 of 10




        J.      Dismissal

        19.     The Court shall dismiss this case with prejudice. However, it is understood and

 agreed that this Stipulated Settlement and that dismissal are expressly conditioned upon the Court

 retaining jurisdiction to enforce the terms of this Settlement Agreement, which shall also be

 incorporated into the Court’s Order of Dismissal.

        WHEREFORE, the undersigned counsel hereby jointly move the Court to dismiss with

 prejudice the above captioned case; to incorporate the terms of the Settlement Agreement into

 its Order of Dismissal; and to retain jurisdiction over this matter in order to enforce the terms

 of the Settlement Agreement.


        Dated this 20th day of February, 2018.


        AMERICAN CIVIL LIBERTIES                               SUITTER AXLAND, PLLC
        UNION OF UTAH


        s/ John Mejia                                          s/ Jesse C. Trentadue
                                                               (with permission by J. Mejia)
        John Mejia                                             Jesse C. Trentadue
        Leah Farrell                                           Carl F. Huefner
        Attorneys for Plaintiffs                               Britton R. Butterfield
                                                               Attorneys for Defendants




                                                   9
